--------------------------------------------------------------------------------

Exhibit 10.26.3
 
SECOND AMENDMENT TO MASTER LEASE




This SECOND AMENDMENT TO MASTER LEASE (the "Amendment") is entered into as of
January 2, 2007 (the "Effective Date") by and among NATIONWIDE HEALTH
PROPERTIES, INC., a Maryland corporation, and NHP McCLAIN, LLC, a Delaware
limited liability company (collectively, "Landlord"); SUMMERVILLE AT CAMELOT
PLACE LLC, a Delaware limited liability company, SUMMERVILLE AT HILLEN VALE LLC,
a Delaware limited liability company, SUMMERVILLE AT LAKEVIEW LLC, a Delaware
limited liability company, and SUMMERVILLE AT RIDGEWOOD GARDENS LLC, a Delaware
limited liability company (individually and collectively, "Existing Tenant");
SUMMERVILLE AT NORTH HILLS LLC, a Delaware limited liability company, and THE
INN AT MEDINA LLC, a Delaware limited liability company (collectively, the
"Additional Tenant" and, together with Existing Tenant, "Tenant"); and
SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation ("Guarantor").


RECITALS


A.    Landlord, as lessor, and Existing Tenant, as lessee, are parties to that
certain Master Lease dated as of October 2, 2006, as amended by that certain
First Amendment to Master Lease (the "First Amendment") dated as of December 1,
2006 (as amended, the "Master Lease"), pursuant to which, among other things,
Landlord leases to Existing Tenant the "Premises" described therein. Initially
capitalized terms used but not otherwise defined in this Amendment shall have
the meanings given to them in the Master Lease.


B.    In connection with the Master Lease, Landlord and Existing Tenant are also
parties to that certain Letter of Credit Agreement dated as of October 2, 2006,
as amended by the First Amendment (as amended, the "LC Agreement"), pursuant to
which, among other things, Existing Tenant posted with Landlord the Letter or
Letters of Credit described therein as partial collateral for the performance of
its obligations under the Master Lease.


C.    Pursuant to that certain Amended and Restated Guaranty of Lease dated as
of October 2, 2006, as amended by the First Amendment (as amended, the
"Guaranty"), Guarantor, among other things, guaranteed to Landlord the
performance by Existing Tenant of its obligations under the Master Lease and LC
Agreement.


D.           Additional Tenant, as buyer, and North Hills Management Co., Inc.,
an Ohio corporation, The Inn at Medina Management Company, Inc., an Ohio
corporation, and The Inn at Medina Limited, an Ohio limited liability company
(collectively, "Seller"), have entered into that certain Residential Facility
Purchase Agreement dated as of December 7, 2006 (the "Purchase Agreement"),
pursuant to the terms and conditions of which Additional Tenant has agreed to
acquire, among other things, fee title to (i) that certain real property located
at 1575 Bowers Lane, Zanesville, Ohio and all improvements thereon, which is
presently operated as a one hundred-three (103) unit assisted living facility,
and (ii) that certain real property located at 100 High Point Drive, Medina,
Ohio and all improvements thereon, which is presently operated as a ninety (90)
unit assisted living facility (collectively, the "Additional Facilities").

1

--------------------------------------------------------------------------------



E.    Additional Tenant has agreed to assign its rights to purchase the
Additional Facilities to Landlord pursuant to the terms and conditions of that
certain Assignment of Purchase Agreement dated of even date herewith between
Additional Tenant and Landlord.


F.    Additional Tenant desires to lease the Additional Facilities from Landlord
upon the closing of Landlord's acquisition thereof Accordingly, Landlord and
Tenant desire to amend the Master Lease to, among other things: (i) join
Additional Tenant to the Master Lease, (ii) add the Additional Facilities to the
Premises demised thereunder, and (iii) make certain other revisions and
modifications, all as more particularly set forth herein. In connection
therewith, Guarantor desires to affiim to Landlord its obligations under the
Guaranty notwithstanding the amendment of the Master Lease set forth in this
Amendment.


AGREEMENT


NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration
of the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.            Joinder of Additional Tenant; Addition of Additional Premises.
Additional Tenant is hereby joined to the Master Lease as a Tenant thereunder.
The Additional Facility and associated Landlord Personal Property are hereby
added to the Premises demised under the Master Lease.


2.           Amendments to Master Lease. The Master Lease is hereby specifically
amended as set forth in this Section 2.




(a)           Exhibit A, Exhibits B-1 and B-2 and Exhibit F attached hereto are
hereby added to and incorporated into Exhibit A, Exhibit B and Exhibit F
respectively, of the Master Lease.


(b)           Schedule 1 and Schedule 2 of the Master Lease are hereby deleted
in their entirety and substituted with Schedule 1 and Schedule 2 attached
hereto.


(c)            Section 2.1(a),   and f_cj of the Master Lease are hereby deleted
and substituted with the following:


"2.1            Initial Term Rent.


(a)            During the Initial Term, the annual "Minimum Rent" shall be an
amount equal to the sum of (i) Landlord's Camelot Investment multiplied by eight
and sixty one-hundredths percent (8.60%), (ii) Landlord's Lakeview/HillenVale
Investment multiplied by eight and seventy one-hundredths percent (8.70%), (iii)
Landlord's Ridgewood Investment multiplied by eight and seventy one-hundredths
percent (8.70%), and Landlord's North Hills/Medina Investment multiplied by
eight and fifty one-hundredths percent (8.50%) (each rate, the "Lease Rate" for
such Facility), payable in advance in twelve (12) equal monthly installments.
Commencing with the second (2nd) Lease Year and continuing thereafter during the
Term (excluding the first Lease Year of any Renewal Term), Tenant agrees to pay
"Additional Rent" to Landlord monthly in advance together with the payment of
Minimum Rent. Such Additional Rent (which shall be expressed as an annual amount
but shall be payable in equal monthly installments) shall be equal to the sum of
(i) the Additional Rent for the immediately preceding Lease Year and (ii) the
product of (A) the Minimum Rent and Additional Rent due for the immediately
preceding Lease Year and (B) the lesser of (x) three percent (3.0%) or (y) a
percentage equal to five (5) times the percentage increase (the "CPI Increase")
in the United States Department of Labor, Bureau of Labor Statistics Consumer
Price Index for All Urban Wage Earners and Clerical Workers, United States
Average, Subgroup "All Items" (1982 –1984 = 100) (the "CPI"). In no event shall
the CPI Increase be a negative number. The applicable CPI Increase shall be
calculated annually for each Lease Year by comparing the CPI in effect on the
first calendar day of the Lease Year for which Additional Rent is being
calculated to the first calendar day of the immediately preceding Lease Year.

2

--------------------------------------------------------------------------------


 
(b)            As used herein, (i) "Landlord's Camelot Investment" means
Landlord's investment in the Facility located at 49-A Leisure Lane, Medina, Ohio
(the "Camelot Facility") in the amount of Ten Million Six Hundred Sixty-Five
Thousand Dollars ($10,665,000), plus any amounts advanced by Landlord pursuant
to Section 8.6  with respect to the Camelot Facility, plus any other amount
that, in accordance with any other term or provision of this Master Lease, is to
be added to Landlord's Camelot Investment, and minus any amount that, in
accordance with any term or provision of this Master Lease, is to be subtracted
from Landlord's Camelot Investment; (ii) "Landlord's Lakeview/HillenVale
Investment" means Landlord's investment in (A) the Facility located at 4000
Lakeview Crossing, Groveport, Ohio (the "Lakeview Facility"), and (B) the
Facility located at 1615 Yauger Road, Mt. Vernon, Ohio (the "HillenVale
Facility"), in the aggregate amount of Twenty-Two Million Two Hundred Eighty
Thousand Dollars ($22,280,000), plus any amounts advanced by Landlord pursuant
to Section 8.6 with respect to the Lakeview Facility and/or HillenVale Facility,
plus any other amount that, in accordance with any other term or provision of
this Master Lease, is to be added to Landlord's Lakeview/HillenVale Investment,
and minus any amount that, in accordance with any term or provision of this
Master Lease, is to be subtracted from Landlord's Lakeview/HillenVale
Investment; (iii) "Landlord's Ridgewood Investment" means Landlord's investment
in the Facility located at 2001 Ridgewood Drive, Salem, Virginia (the "Ridgewood
Facility") in the amount of Eleven Million Two Hundred Thousand Dollars
($11,200,000), plus any amounts advanced by Landlord pursuant to Section
8.6  with respect to the Ridgewood Facility, plus any other amount that, in
accordance with any other term or provision of this Master Lease, is to be added
to Landlord's Ridgewood Investment, and minus any amount that, in accordance
with any term or provision of this Master Lease, is to be subtracted from
Landlord's Ridgewood Investment, and (iv) "Landlord's North Hills/Medina
Investment" means Landlord's investment in (X) the Facility located at 1575
Bowers Lane, Zanesville, Ohio (the "North Hills Facility"), and (Y) the Facility
located at 100 High Point Drive, Medina, Ohio (the "Medina Facility"), in the
aggregate amount of Twenty-Five Million Six Hundred Thirteen Thousand Dollars
($25,613,000), plus any amounts advanced by Landlord pursuant to Section 8.6
with respect to the North Hills Facility and/or the Medina Facility, plus any
other amount that, in accordance with any other term or provision of this Master
Lease, is to be added to Landlord's North Hills/Medina Investment, and minus any
amount that, in accordance with any term or provision of this Master Lease, is
to be subtracted from Landlord's North Hills/Medina Investment.

3

--------------------------------------------------------------------------------


 
(c)            Concurrently with any increase or decrease in Landlord's Camelot
Investment, Landlord's Lakeview/HillenVale Investment, Landlord's Ridgewood
Investment and/or Landlord's North Hills/Medina Investment during the Term as
described in Section 2.1(b), the Rent then due and payable for the balance of
the applicable Lease Year and Term shall be recalculated and reset based on the
adjusted amount of Landlord's Camelot Investment, Landlord's Lakeview/HillenVale
Investment, Landlord's Ridgewood Investment and/or Landlord's North Hills/Medina
Investment, as the case may be."


(d)             Section 4 of the Master Lease is hereby deleted in its entirety
and substituted with the following:


"4.    Security Deposit: Guaranty.


(a)            Pursuant to the parties' concurrent Letter of Credit Agreement,
Tenant shall deposit with Landlord and maintain during the Term one (1) or more
letters of credit in an undrawn face amount equal to Seven Hundred Fifty-Four
Thousand Seven Hundred Fifty Dollars ($754,750) as a "Security Deposit" against
the faithful performance by Tenant of its obligations under this Master Lease.


(b)            Notwithstanding the foregoing, (i) at the end of the first Lease
Year the amount of the Security Deposit shall be increased by the amount of
$325,960 if the Lakeview/HillenVale Rent Coverage Ratio is less than 1.01 to 1;
and (ii) at the end of the second Lease Year the amount of the Security Deposit
shall be increased by the amount of $162,980 if the Lakeview/HillenVale Rent
Coverage Ratio is less than 1.26 to 1. As used herein, "Lakeview/HillenVale Rent
Coverage Ratio" means, as of the date of determination, the ratio of (i) the
EBITDARM (as hereinafter defined) for the Lakeview Facility and HillenVale
Facility for the immediately preceding two calendar quarters (a "Measuring
Period"), minus (A) an assumed management fee equal to five percent (5%) of the
Gross Revenues (as hereinafter defined) generated during such Measuring Period
from the Lakeview Facility and HillenVale Facility, and (B) one-half of the
applicable annual CapEx Amount (as defined in Section 8.3 below) for the
Lakeview Facility and HillenVale Facility at the commencement of the Measuring
Period, multiplied by the aggregate number of assisted living units at the
Lakeview Facility and HillenVale Facility, to (ii) the total amount of the
Minimum Rent and Additional Rent due with respect to the Lakeview Facility and
HillenVale Facility for the Measuring Period pursuant to the terms of this
Master Lease.

4

--------------------------------------------------------------------------------



(c)            If at any time following January 31, 2011, the Camelot Rent
Coverage Ratio is less than 1.20 to 1, Tenant shall from time to time make
deposits, which may be in the form of cash or supplemental letters of credit
meeting the requirements of the Letter of Credit Agreement (the "Camelot
Supplemental Deposits"), to Landlord pursuant to Section 4(1) until such time as
the total amount of the Security Deposit is increased as a result of such
Camelot Supplemental Deposits by the amount of One Hundred Fifty-One Thousand
Four Hundred Thirty-Five Dollars ($151,435); provided, however, Tenant's
obligation to make such Camelot Supplemental Deposits shall not apply with
respect to any Measuring Period for which the Camelot Rent Coverage Ratio equals
or exceeds 1.20 to 1. As used herein, "Camelot Rent Coverage Ratio" means, as of
the date of determination, the ratio of (i) the EBITDARM for the Camelot
Facility for the Measuring Period, minus (A) an assumed management fee equal to
five percent (5%) of the Gross Revenues generated during such Measuring Period
from the Camelot Facility, and (B) one-half of the applicable annual CapEx
Amount for the Camelot Facility at the commencement of the Measuring Period,
multiplied by the aggregate number of assisted living units at the Camelot
Facility, to (ii) the total amount of the Minimum Rent and Additional Rent due
with respect to the Camelot Facility for the Measuring Period pursuant to the
terms of this Master Lease.


(d)           If at any time following June 30, 2010, the Ridgewood Rent
Coverage Ratio is less than 1.20 to 1, Tenant shall from time to time make
deposits, which may be in the form of cash or supplemental letters of credit
meeting the requirements of the Letter of Credit Agreement (the "Ridgewood
Supplemental Deposits"), to Landlord pursuant to Section 4(f) until such time as
the total amount of the Security Deposit is increased as a result of such
Ridgewood Supplemental Deposits by the amount of Eighty-Four Thousand Seven
Hundred Fifty Dollars ($84,750); provided, however, Tenant's obligation to make
such Ridgewood Supplemental Deposits shall not apply with respect to any
Measuring Period for which the Ridgewood Rent Coverage Ratio equals or exceeds
1.20 to 1. As used herein, "Ridgewood Rent Coverage Ratio" means, as of the date
of determination, the ratio of (1) the EBITDARM for the Ridgewood Facility for
the Measuring Period, minus (A) an assumed management fee equal to five percent
(5%) of the Gross Revenues generated during such Measuring Period from the
Ridgewood Facility, and (B) one-half of the applicable annual CapEx Amount for
the Ridgewood Facility at the commencement of the Measuring Period, multiplied
by the aggregate number of assisted living units at the Ridgewood Facility, to
(ii) the total amount of the Minimum Rent and Additional Rent due with respect
to the Ridgewood Facility for the Measuring Period pursuant to the terms of this
Master Lease.


(e)            If at any time following June 30, 2010, the North Hills/Medina
Rent Coverage Ratio is less than 1.20 to 1, Tenant shall from time to time make
deposits, which may be in the form of cash or supplemental letters of credit
meeting the requirements of the Letter of Credit Agreement (the "NH/Medina
Supplemental Deposits"), to Landlord pursuant to Section 4(1) until such time as
the total amount of the Security Deposit is increased as a result of such
NH/Medina Supplemental Deposits by the amount of Three Hundred Sixty-Two
Thousand Eight Hundred Fifty Dollars ($362,850); provided, however, Tenant's
obligation to make such NH/Medina Supplemental Deposits shall not apply with
respect to any Measuring Period for which the North Hills/Medina Rent Coverage
Ratio equals or exceeds 1.20 to 1. As used herein, "North Hills/Medina Rent
Coverage Ratio" means, as of the date of determination, the ratio of (i) the
EBITDARM for the North Hills Facility and the Medina Facility for the Measuring
Period, minus (A) an assumed management fee equal to five percent (5%) of the
Gross Revenues generated during such Measuring Period from the North Hills
Facility and the Medina Facility, (B) one-half of the applicable annual CapEx
Amount for the North Hills Facility at the commencement of the Measuring Period,
multiplied by the aggregate number of assisted living units at the North Hills
Facility, and (C) one-half of the applicable annual CapEx Amount for the Medina
Facility at the commencement of the Measuring Period, multiplied by the
aggregate number of assisted living units at the Medina Facility, to (ii) the
total amount of the Minimum Rent and Additional Rent due with respect to the
North Hills Facility and the Medina Facility for the Measuring Period pursuant
to the tellas of this Master Lease.

5

--------------------------------------------------------------------------------


 
(0            The Supplemental Deposits to be made by Tenant in accordance with
Section 4(c), (d) and (e) above shall be due on the thirtieth (30th) day of each
calendar month (or last day of the month, in the case of February) following the
Measuring Period in which the actual Camelot Rent Coverage Ratio, Ridgewood Rent
Coverage Ratio or North Hills/Medina Rent Coverage Ratio, as applicable, fails
to equal or exceed 1.20 to 1. The Supplemental Deposits shall be equal to five
percent (5%) of the Gross Revenues from the Camelot Facility, Ridgewood Facility
or North Hills and Medina Facilities, as applicable, for the calendar month
immediately preceding the date on which each Supplemental Deposit is due or such
lesser amount as is required to fulfill the requirements of Section 4(c), (d)
and (e) above.


(g)             As used herein, "Gross Revenues" means all of the revenues of
the applicable Facility or Facilities other than the proceeds of the sale of any
of the applicable Facility's or Facilities' equipment which has become worn out
or obsolete, all insurance awards and condemnation proceeds, sales, use and
occupancy or other taxes on receipts required to be accounted for by Tenant to
governmental authorities and non­recurring revenues as reasonably approved by
Landlord. As used herein, "EBITDARM" means, for any Measuring Period, the net
income (or loss) of Tenant for such Measuring Period to the extent derived from
the operation of the applicable Facility or Facilities, adjusted to add thereto
any amounts deducted in determining such net income (or loss) for (v) interest
expense, (w) income tax expense, (x) depreciation and amortization expense, (y)
rental expense, and (z) management fee expense, in each case determined in
conformity with generally accepted accounting principles, consistently applied."


(e)             Section 6.1(a) of the Master Lease is hereby deleted and
substituted with the following:


"(a) Fire and Extended Coverage with respect to each Facility against loss or
damage from all causes under standard "all risk" property insurance coverage
with an agreed amount endorsement (such that the insurance carrier has accepted
the amount of coverage and has agreed that there will be no co-insurance
penalty), without exclusion for fire, lightning, windstorm, explosion, smoke
damage, vehicle damage, sprinkler leakage, flood (if located in a 100-year or
less flood zone), vandalism, earthquake (if located in an area known for risk of
loss due to seismic activity), malicious mischief or any other risks normally
covered under an extended coverage endorsement, in amounts that are not less
than the actual replacement value of such Facility and all Tenant Personal
Property associated therewith (including the cost of compliance with changes in
zoning and building codes and other laws and regulations, demolition and debris
removal and increased cost of construction);"
 
6

--------------------------------------------------------------------------------


 
(f)           The following is hereby added at the beginning of the second
paragraph of Section 8.3 of the Master Lease:


"For purposes of determining the Applicable Annual Reserve with respect to the
Ridgewood Facility, the Ridgewood Facility shall be deemed to have eighty (80)
units."


(g)           The third sentence of Section 13.4 of the Master Lease is hereby
deleted and substituted with the following:


"All sums so paid by Landlord and all necessary and incidental costs and
expenses (including reasonable attorneys' fees and expenses) incurred in
connection with the performance of any such act by it, together with interest at
the Agreed Rate from the date of the making of such payment or the incurring of
such costs and expenses, shall at Landlord's option either be payable by Tenant
to Landlord on demand or added to Landlord's Camelot Investment, Landlord's
Lakeview/HillenVale Investment, Landlord's Ridgewood Investment, and/or
Landlord's North Hills/Medina Investment, as the case may be."


(h)           The forth sentence of Section 18 of the Master Lease is hereby
deleted and substituted with the following:


"In the event this Master Lease is terminated as to any Facility under this
Section 18, then the Minimum Rent and Additional Rent due hereunder shall be
shall be reduced by the product of (x) the amount of the then current Minimum
Rent and Additional Rent, and (y) a fraction, the numerator of which is the
amount received by Landlord as a result of the Complete Taking and the
denominator of which is the sum of Landlord's Camelot Investment, Landlord's
Lakeview/HillenVale Investment, Landlord's Ridgewood Investment and Landlord's
North Hills/Medina Investment."


(1)           Section 23 of the Master Lease is hereby deleted in its entirety
and substituted with the following:


7

--------------------------------------------------------------------------------


 
"Option to Purchase. Provided no Event of Default exists on the Call Exercise
Date or the closing date, Tenant shall have the option to purchase all but not
less than all the Premises (excluding the Ridgewood Facility) by giving Landlord
written notice thereof (the "Call Exercise Date") not more than fifteen (15)
days before or after the date which is_ fifteen (15) months prior to the end of
the then current Term. The purchase price shall be the greater of (a) Landlord's
Camelot Investment, Landlord's Lakeview/HillenVale Investment and Landlord's
North Hills/Medina Investment, compounded each Lease Year (including any partial
Lease Year if the closing does not occur on the last day of a Lease Year) after
the commencement date of this Master Lease at a rate of three percent (3%) per
Lease Year, or (b) Landlord's Camelot Investment, Landlord's Lakeview/HillenVale
Investment and Landlord's North Hills/Medina Investment, compounded each Lease
Year (including any partial Lease Year if the closing does not occur on the last
day of a Lease Year) after the commencement date of this Master Lease at a rate
equal to the actual percentage increase in the CPI each Lease Year during the
period of determination. Once the purchase price is so established: (i) the
parties shall sign the standard sale escrow instructions of a national title
company (selected by Landlord and reasonably approved by Tenant) that are in
form and substance reasonably satisfactory to Landlord and Tenant and without
representations or warranties, due diligence or other contingencies in favor of
Tenant except as otherwise provide for herein; (ii) Tenant shall deposit three
percent (3%) of the purchase price with the title company, which may be retained
by Landlord as liquidated damages as a result of the failure of escrow to close
solely for any breach by Tenant of these terms or the escrow instructions (and
which in no way shall liquidate or limit Landlord's damages by reason of any
other breach of this Master Lease); (iii) the escrow shall close on the last day
of the then current Term, at which time Tenant shall pay the purchase price in
cash and Landlord shall deliver title to each of the Facilities subject only to
those title exceptions shown in Exhibit D  by customary limited warranty deed
and other customary conveyancing documents; and (iv) Tenant shall pay all
transaction costs. If Tenant fails to close the escrow for any reason other than
a breach by Landlord, then Landlord shall have the right to extend the Term for
an additional one (1) year period during which the Rent shall be calculated as
if on the Call Exercise Date Tenant had instead exercised its right to extend
the Term for a Renewal Term."


Section 25 of the Master Lease is hereby deleted in its entirety and substituted
with the following:


"1031 Exchange. Tenant acknowledges that Nationwide Health Properties, Inc.
("NHP") elected to consummate the purchase of the Lakeview Facility and
HillenVale Facility as a reverse like-kind exchange within the meaning of
Section 1031 of Code (the "Exchange"). Accordingly, NHP entered into a Qualified
Exchange Accommodation Agreement (the "QEAA") with an "Exchange Accommodation
Titleholder" as that teim is defined in Internal Revenue Service Revenue
Procedure 2000-37, 2000-40 I.R.B. 1 (September 15, 2000) for the purpose of
effectuating such Exchange. Tenant acknowledges that NHP McClain, LLC, a
Delaware limited liability company ("NHP McClain"), rather than NHP, took title
to the Lakeview Facility and HillenVale Facility and leased the Lakeview
Facility and HillenVale Facility to NHP pursuant to a written lease (the
"Exchange Lease"). NHP McClain and Landlord acknowledge and agree that Tenant
has no obligations under such Exchange Lease and Tenant's only duties,
covenants, obligations and liabilities shall be those set forth in this Master
Lease and the transaction documents relating thereto to which Tenant is a party.
Effective as of December 1, 2006, Landlord completed the Exchange, acquired all
of the membership interest in NHP McClain and terminated the Exchange Lease.
Accordingly, NHP McClain is hereby joined as a "Landlord" under this Master
Lease, for the purposes of continuing the lease of the Lakeview Facility and
HillenVale Facility to Tenant pursuant to the terms of this Master Lease. Tenant
hereby agrees to attorn to and recognize NHP McClain as a "Landlord" under this
Master Lease with respect to the Lakeview Facility and HillenVale Facility."

8

--------------------------------------------------------------------------------


 
2.            Tax Impound and CapEx Expenditures. From and after the date
Landlord acquires fee title to the North Hills Facility and the Medina Facility,
the North Hills Facility and Medina Facility shall be added as a portion of the
Premises leased to Tenant under the terms of the Master Lease. Accordingly, with
each payment of Minimum Rent payable by Tenant with respect to the North Hills
Facility and the Medina Facility, Tenant shall make tax impound deposits and
CapEx Reserve deposits for the North Hills Facility and the Medina Facility in
accordance with the terms of Section 5.2 and Section 8.3 of the Master Lease.


3.           Amendment to LC Agreement. In the LC Agreement and Exhibit A to the
LC Agreement, all references to "Five Hundred Seventy-Three Thousand Three
Hundred Twenty-Five Dollars ($573,325)" as the Letter of Credit Amount are
hereby deleted and replaced with "Seven Hundred Fifty-Four Thousand Seven
Hundred Fifty Dollars ($754,750)".


4.           Enforcement of Rights. Landlord has the right to enforce the
covenants, representations and warranties of Seller under the Purchase Agreement
with respect to the Additional Facilities; provided, however, Landlord agrees
upon request of Tenant either to enforce the same against Seller at Tenant's
cost and expense or, to the extent assignable, to assign its rights thereto in
order to enable Tenant to enforce the same against Seller.


5.           Reaffirmation of Obligations.


(a)            Notwithstanding the amendments to the Master Lease contained
herein, Tenant and Landlord each hereby acknowledges and reaffillus its
respective obligations under the Master Lease (as modified hereby), the LC
Agreement and all other documents executed by such party in connection
therewith.


(b)            Notwithstanding the amendments to the Master Lease contained
herein, Guarantor hereby acknowledges and reaffirms its obligations under the
Guaranty and all documents executed by Guarantor in connection therewith, and
further agrees that any reference made in the Guaranty to the Master Lease or
any terms or conditions contained therein shall mean such Master Lease or such
terms or conditions as amended by this Amendment.


6.            Interpretation. This Amendment shall be construed as a whole and
in accordance with its fair meaning. Headings are for convenience only and shall
not be used in construing meaning.


7.            Further Instruments. Each party will, whenever and as often as it
shall be reasonably requested so to do by another party, cause to be executed,
acknowledged or delivered any and all such further instruments and documents as
may be necessary or proper, in the reasonable opinion of the requesting party,
in order to carry out the intent and purpose of this Amendment.

9

--------------------------------------------------------------------------------



8.            Incorporation of Recitals. The Recitals to this Amendment are
incorporated hereby by reference.


9.            Counterparts. This Amendment may be executed in counterparts, all
of which executed counterparts shall together constitute a single document.
Signature pages may be detached from the counterparts and attached to a single
copy of this document to physically form one document.


10.            Attorneys' Fees. In the event of any dispute or litigation
concerning the enforcement, validity or interpretation of this Amendment, or any
part thereof, the losing party shall pay all costs, charges, fees and expenses
(including reasonable attorneys' fees) paid or incurred by the prevailing party,
regardless of whether any action or proceeding is initiated relative to such
dispute and regardless of whether any such litigation is prosecuted to judgment.


11.            Effect of Amendment. Except as specifically amended pursuant to
the terms of this Amendment, the terms and conditions of the Master Lease shall
remain unmodified and in full force and effect. In the event of any
inconsistencies between the terms of this Amendment and any terms of the Master
Lease, the terms of this Amendment shall govern and prevail.


12.            Entire Agreement. This Amendment contains the entire agreement
between the parties relating to the subject matters contained herein. Any oral
representations or statements concerning the subject matters herein shall be of
no force or effect.

10

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


TENANT:  
         
SUMMERVILLE AT CAMELOT PLACE LLC,
 
a Delaware limited liability company
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
         
SUMMERVILLE AT HILLEN VALE LLC,
 
a Delaware limited liability company
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
         
SUMMERVILLE AT LAKEVIEW LLC,
 
a Delaware limited liability company
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
         
SUMMERVILLE AT RIDGEWOOD GARDENS LLC,
 
a Delaware limited liability company
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
         
SUMMERVILLE AT NORTH HILLS LLC,
 
a Delaware limited liability company
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
         
THE INN AT MEDINA LLC,
 
a Delaware limited liability company
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
 

 
11

--------------------------------------------------------------------------------


 
GURANTOR:  
         
SUMMERVILLE SENIOR LIVING, INC.,
 
a Delaware corporation
         
By:
/s/ Granger Cobb 
   
Granger Cobb 
   
President 
         
LANDLORD:  
         
NATIONWIDE HEALTH PROPERTIES, INC.,
 
a Maryland corporation
         
By:
/s/David Snyder
 
Name:
David Snyder
 
Title:
Vice President & Controller
                 
NHP McCLAIN,LLC,
 
a Delaware limited liability company
         
BY:
NATIONWIDE HEALTH PROPERTIES,INC.,
   
a Maryland corporation,
   
its sole member
           
By:
/s/David Snyder
   
Name:
David Snyder
   
Title:
Vice President & Controller
 



 
12

--------------------------------------------------------------------------------